DETAILED ACTION
The following Office Action is in response to the Non-Provisional Patent Application filed on February 27, 2020.  Claims 1-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities:
Concerning claim 1, line 5 of the claim recites the phrase “in form of a wire”, wherein the word “form” should be preceded by an article.
Concerning claim 10, line 1 of the claim recites the phrase “is an integral of”, wherein this appears to be a grammatical error.  The examiner has assumed that the phrase should read “is integral to”.
Concerning claim 16, line 2 of the claim recites the term “het setting”, wherein the word “het” appears to be mistakenly used in place of the word “heat”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 2, 6, 7, 11, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Carpenter (US 8460335).
Concerning claim 1, the Carpenter prior art reference teaches a collapsible embolic protection device for transvascular delivery to an aortic arch (Figure 1; 100), said protection device comprising: a delivery unit (Figure 2; 104) and a protection unit (Figure 5; 100) comprising a selectively permeable material (Column 4, Lines 33-44), a support frame provided in the form of a wire (Figure 5; 110), and a connection point configured for attachment to said delivery unit 
Concerning claim 2, the Carpenter reference teaches the device according to claim 1, wherein the protection unit includes a stem (Figure 5; 120) connected to said support frame (Figure 5; 110) and extends towards said connection point for connecting said device to said delivery unit; and, said stem is connected directly to said support frame at a proximal end of the perimeter of said support frame; and wherein said connection point is configured to be connected to said delivery unit after the collapsible embolic protection device has been arranged in said aortic arch and during said medical procedure (Figure 4B; 104).
Concerning claim 6,  the Carpenter reference teaches the device according to claim 1, wherein said connection point is a single connection point on said support frame (Figure 5; 130, if the struts 120 are further considered to be part of the support frame).
Concerning claim 7, the Carpenter reference teaches the device according to claim 1, wherein said wire is forming a loop (Figure 5; 110).
Concerning claim 11, the Carpenter reference teaches the device according to claim 1, wherein said protection unit is sized and shaped to extend across an apex of the aortic arch (Figure 3C).
Concerning claim 12, the Carpenter reference teaches the device according to claim 1, wherein said wire, which forms said perimeter of said support frame, comprises two branches of said wire that are formed at said connection point (Figure 5; 120).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US 2006/0241675, hereinafter Johnson) in view McKenzie et al. (US 2002/0077596, hereinafter McKenzie).
Concerning claim 1, the Johnson et al. prior art reference teaches an embolic protection device for transvascular delivery to a vessel, said protection device comprising: a delivery unit (Figure 78D; 710, tether portion) and a protection unit comprising a selectively permeable material (Figure 78D; 100), a support frame provided in the form of a wire (Figure 16A; 105) and a connection point configured for attachment to said delivery unit (Figure 16A; 102); wherein: said protection unit has a collapsed delivery state (Figure 78A; 100) and an expanded state (Figure 78B; 100); a perimeter of said support frame, in the expanded state of said protection unit is shaped to releasably engage with vessel tissue (Figure 16A; 10), said selectively permeable 
However, the McKenzie reference teaches a collapsible embolic protection device for transvascular delivery to an aortic arch (Figure 14; 200), said protection device comprising: a delivery unit (Figure 14A; 304) and a protection unit (Figure 14A; 304) comprising a selectively permeable material ([¶ 0011]), a support frame provided in the form of a wire (Figure 21; 317), wherein said protection unit is shaped to releasably engage with vessel tissue of the aortic arch, such that said selectively permeable material covers a plurality of side branch vessel ostia (Figure 14; 200); said selectively permeable material is attached to said support frame such that said support member surrounds entire perimeter of said selectively permeable material and expands said selectively permeable material along a length and width into a non-tubular shape, said selectively permeable material allows blood to pass into said plurality of side branch vessels but prevents embolic material in the blood from entering said plurality of side branch vessels during a medical procedure ([¶ 0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the embolic protection device of the Johnson reference be shaped like the embolic protection device of the McKenzie reference to releasably engage with vessel tissue on the aortic arch, such that said selectively permeable 
Concerning claim 2, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches the protection unit including a stem (Figure 78D; 710, tether portion) connected to said support frame (Figure 16A; 105) and extends towards said connection point (Figure 16A; 102) for connecting said device to said delivery unit; and said stem connected directly to said support frame at a proximal end of the perimeter of the support frame, wherein said connection point is configured to be connected to said delivery unit after the collapsible embolic protection device has been arranged in said vessel during said medical procedure (Figure 78D | [¶ 0128]).
Concerning claim 3, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 2, wherein the Johnson reference further teaches said stem being isolated from said selectively permeable material (Figure 16A; 240).
Concerning claim 4, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches the delivery unit being permanently attached to said connection point ([¶ 0128]).
Concerning claim 5, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches said connection point being at a proximal end of said perimeter of said support member (Figure 16A; 102).
Concerning claim 6, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further 
Concerning claim 7, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the McKenzie reference further teaches the modified shape of the wire forming a loop (McKenzie; Figure 21; 317).
Concerning claim 8, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches said connection point being arranged directly on said periphery of said support frame (Figure 16A; 102).
Concerning claim 9, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the McKenzie reference teaches that said modified delivery unit, in order to be adapted for use in the aortic arch, would have said delivery unit being arranged at an angle with said support member in a longitudinal direction of the embolic protection device (McKenzie; Figure 14; 304) such that a force may be applied through said delivery unit onto the embolic protection device toward a wall of the aortic arch (McKenzie; [¶ 0011]).
Concerning claim 10, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference teaches that the connection point may be integral to said support member ([¶ 0043]).
Concerning claim 11, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the McKenzie reference teaches that the modified protection unit would be sized and shaped to extend across an apex of the aortic arch (McKenzie; Figure 14).
Concerning claim 12, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches said wire, which forms said perimeter of said support frame, comprising two branches of said wire that are joined at said connection point (Figure 16A; 102, 105).
Concerning claims 13-15, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches that said selectively permeable material may be formed of a mesh of metallic strands or filaments, therein being a rigid, non-elastic material which is non-conformable to ostia of aortic side branch vessels ([¶ 0105]).
Concerning claim 16, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference teaches that the permeable material may have any number of shapes and configurations ([¶ 104-111]), but does not specifically teach the permeable material being molded in a heat setting process to set a desired shape.  
However, the examiner notes that this is a product-by-process limitation because the product is being defined by terms of the method or process by which it is made.  Product-by-process claims are not limited to manipulations of the recited steps, only to the structure implied by the steps.  Thus, the molding of the permeable material in a heat setting process to a set desired shape does not have patentable weight.  Because the permeable material of the Johnson reference includes the same claimed structure and the method of achieving said structure is irrelevant, the claimed invention is not distinguished from the combination of the Johnson and McKenzie references.
Concerning claims 17-19, the combination of the Johnson and McKenzie references as discussed above teaches the device according to claim 1, wherein the Johnson reference further teaches said wire being shaped into a tongue at a distal end (Figure 16A; 104) said tongue having .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Carpenter et al. (US 2010/0179583) reference shows a similar embolic protection device with a delivery unit and protection unit (Figure 5); the Macoviak et al. (US 2002/0169437) reference teaches a embolic protection device include a delivery unit attached to a perimeter of a support frame for a protection unit (Figure 36); and the Gertner (US 2006/0015138) reference teaches an embolic protection device including a delivery unit (Figure 7B; 750) and a protection unit (Figure 7B; 300).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        12/30/2021